DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eklund (US 3275197 A).
Claim 1, Eklund discloses a reservoir (FIG 7, element 1, 6) to hold build material including an upper portion of more than half a height of the reservoir, 
a lower portion (6) between the upper portion and a bottom, having converging side walls (6 converges at 2), at least in a filled state; and 
a build material outlet structure (3) to allow build material to exit the reservoir; wherein the upper portion has a cubical shape (FIG 7) and the lower portion has a pyramid shape (FIG 7, element 6 creates a pyramid shaped bottom).

Claim 5, Eklund discloses wherein the outlet structure includes a longitudinal collection unit (3) to collect build material from a bottom of the reservoir and guide the build material to an outlet opening of the outlet structure (Col 3, lines 14-21).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund in view of Allaman (US 2008/0241404 A1).
Claim 18, Eklund dsicloses a relatively flexible reservoir (FIG 18, element 61) including flexible material (Col 3, lines 22-29), 
a reinforcement structure (57) including relatively rigid material, more rigid than the flexible material, to support portions of the relatively flexible reservoir, 
an outlet structure (60) providing access to the inside of the reservoir via a first opening in the reservoir; and 
a second opening (FIG 18, top of 61; FIG 14, 55) distanced from the first opening (60); 

But is silent on a throughput structure over a second opening and the throughput structure is a vent.
Allaman teaches a throughput structure (13) over a second opening and the throughput structure is a vent (Paragraph [121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eklund with a vent as taught by Allaman in order to provide a vent with filter that allows equalization of pressure and aeration of gasses within the container without passage of unwanted material.

Claim 19, the modified Apparatus of Eklund teaches wherein: the throughput structure includes a filter over the second opening to obstruct build material while allowing air to pass (31, Paragraph [121]).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-20 are allowed.

Response to Arguments

The applicant’s arguments on 2/17/2021 with regard to the 35 USC 103 rejections of claims 6 and 18 are persuasive therefore those rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754